Catherine Turner                                                       Attorney at Law
                                                295 Marie Ave. E., Suite 260, West St. Paul, MN 55118
                                                            P.O. Box 19607, Minneapolis, MN 55419
                                                                                Phone: 612-876-1735
                                                                                   Fax: 866-663-4338
                                                                  catherine@catherineturnerlaw.com


March 6, 2020

The Hon. Donovan Frank
Senior U.S. District Judge, District of Minnesota
United States District Court
724 Federal Bulilding
316 North Robert Street
St. Paul, MN 55101

RE:    United States v. Justin Michael Drechsel
       Criminal No. 18-245(2)(DWF)


Dear Judge Frank:

       I write to you on Mr. Drechsel, who comes to you with a jubilant heart at the prospect
of being sentenced next week in front of your honor. Certainly he feels nervous, but he has
confidence that with another sentencing hearing, he will have the opportunity to receive
further relief and mercy from this Court.

        As previously detailed in our Sentencing Position Paper, Mr. Drechsel has been suffering
from the disease of addiction since his adolescence, and never received any real, sustained, and
effective treatment for his use. He has been forced to withdraw from its symptoms and suffer
the ongoing effects through incarceration, rather than with a support system of his family and
counselors by his side. If his disease had been cancer or multiple sclerosis, he could have been
the beneficiary of fundraisers, cutting edge medical treatments, and most importantly,
sympathy. But addiction enjoys little compassion or patience. Society chooses to warehouse
the problem in prisons, rather than help reintegrate its victims into the mainstream. Mr.
Drechsel sits before you an example of broken system with hypocritical priorities. He deserves
empathy, not a lengthy prison sentence.

        Without the § 851 sentencing enhancement, your honor has the power and ability to
further transform Mr. Drechsel’s life. Rather than wasting sixty additional months in the Bureau
of Prisons, he could be reunited with his children that much sooner. He could return to work as
a roofer while his body still allows him to climb ladders. He could have more time to support his
family. He may still have the opportunity to see his mother alive. He had resigned himself to
never being able to be at her bedside, to help or to say goodbye. But the chance to get a further
reduced sentence has given him hope that maybe she can hold on long enough for him to get
out and be there for her. He knows it is a long shot, but he believes that one blessing begets
another, and a man looking at over a decade of time away needs something to which he must
look forward. Re-sentencing Mr. Drechsel to the lower mandatory minimum will give Mr.
Drechsel and his whole family more time together. It will be a gift of life to him and to his
parents and children. It will go further to restore his broken bonds with society and within
himself. For all the despair that comes with a prison sentence, this court can has the unique
privilege to bring a little joy and relief to an otherwise heartbreaking situation.

        Someday, hopefully in the near future, Americans and our representatives will wake up
to the crisis and human cost of not only drug addiction, but also the War on Drugs. It is about
time that Congress recognized that this is not something that the country can incarcerate its
way into solving. Clearly there is an epidemic of use and abuse of opioids and amphetamines.
Inappropriate prescribing practices and inadequate treatment has lead to a robust black market
for controlled substances. In the case of opioids, most of the addiction is a result of corporate
greed and malfeasance, but pharmaceutical companies like Perdue Pharma are rewarded with
lack of regulation and taxpayer-funded subsidies.1 They are just as responsible as the cartels
cooking the methamphetamine infecting local communities, but Perdue headquarters has
never been the scene of SWAT teams or shoot-outs in its parking lots. Meanwhile, law
enforcement trained in combat techniques is perpetrating a war against the citizens it is
supposed to protect, raids the houses and arrests the desperate users. The prisons fill up, but
the problem never goes away. Many lives are ruined as families are separated for ridiculously
long periods of time. When will there be an end to this War and a beginning of reconstruction?

       Mandatory Minimums are an antiquated, draconian, ineffective tool in curbing drug use
and abuse that is finally being recognized for the failure that it is.2 Rather than solve a problem,
these minimums have contributed to the growing crisis of mass incarceration.3 While the goals
of § 3553(a) are to provide each defendant with an individualized, proportional sentence based
on their unique characteristics and circumstances, statutory mandatory minimums completely


1
  Avik Roy, “Inside The Pharmaceutical Lobby’s Campaign For More Government Subsidies Through Medicare Part-
D” Forbes online July 19, 2019 https://www.forbes.com/sites/theapothecary/2019/07/19/inside-the-
pharmaceutical-lobbys-campaign-for-more-government-subsidies-through-medicare-part-d/#50d014db393c
2
  Tanya Golash-Boza, “Column: 5 charts show why mandatory minimum sentences don’t work” PBS.org June 1,
2017 online: https://www.pbs.org/newshour/politics/5-charts-show-mandatory-minimum-sentences-dont-work
3
  James Cullen, “Sentencing Laws and How They Contribute to Mass Incarceration” Brennan Center for Justice,
October 5, 2018 online: https://www.brennancenter.org/our-work/analysis-opinion/sentencing-laws-and-how-
they-contribute-mass-incarceration
undermine the mission and purpose of § 3553(a), as well as the spirit of United States v. Booker,
125 S.Ct. 738, 767 (2005). How is a Court supposed to provide a fair and just sentence to a
defendant that is personalized to each case when the mandatory minimum statute forces the
Court to impose a boilerplate term? Mandatory minimums rob the Court of its inherent
discretion to treat each defendant individually and make the whole criminal justice system
unfair.

        Because Mr. Drechsel is not able to receive a sentence that is a true reflection of his life
and circumstances, he should at least receive the benefit of the lowest sentence possible.
Thanks to the First Step Act and this re-sentencing hearing, Mr. Drechsel respectfully requests
that this court show him the mercy that he deserves and sentences him to the lowest possible
period of incarceration, that being 120 months.

       Thank you for your time and attention to this matter. If I can be of further assistance or
provide additional information, please advise immediately.



Sincerely,



Catherine Turner
Catherine Turner
Attorney for Defendant
